Appleton, C. J.
This is an action of assumpsit for work claimed to have been done for the defendant corporation in 1872.
The defense is that one Patch was contractor to do certain, work for the defendants, and that he employed the plaintiff to do the work in question and has paid him the amount due. But whether he has paid him or not is immaterial, so far as these defendants are concerned, if the work was done by the plaintiff while employed by Patch and in the performance of his contract.
The plaintiff claims that he was employed by one Bacon, an engineer in the service of the defendants. There is no evidence to show that Bacon was specially authorized to hire men. It would be an unusual proceeding if he were so authorized. As an engineer, without special authority, he would have no power to bind the defendants. He would be no more than an employee of the corporation. The engineer ordinarily cannot employ others to do the work which contractors have agreed to do and make the corporation liable for its payment.
The evidence fails to show any liability on the part of the defendants.

Motion sustained.


New trial granted.

Walton, Yirgin, Peters and Symonds, JJ., concurred.